Tom Glaze, Justice. Appellant was charged with a series of burglary and theft offenses. At trial, he was convicted of four counts each of burglary and theft, and his sentences were set totaling one hundred years. Appellant’s sole point on appeal concerns the trial court’s order running appellant’s sentences consecutively instead of concurrently. He argues the trial court abused its discretion by accepting the jury’s recommendations on sentencing without commenting or explaining its decision to impose the consecutive sentences.  We are unable to reach appellant’s argument because he made no objection at the time his sentences were imposed. This court has repeatedly held that, where the record reflects a total absence of any objections after the jury’s findings and sentencing are read by the court, it will not consider issues of such nature raised for the first time on appeal. Williams v. State, 303 Ark, 193, 794 S.W.2d 618 (1990); Edwards v. State, 300 Ark. 4, 775 S.W.2d 900 (1989); Neal v. State, 298 Ark. 565, 769 S.W.2d 414 (1989); see also Withers v. State, 308 Ark. 507, 825 S.W.2d 819 (1992). Therefore, we must affirm.